DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application EP16191975.8 filed on 09/30/2016 and application PCT/EP2017/074842 filed on 09/29/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner Note
In view of ¶65 of the published specification which states “A ‘hardware component’ is a tangible (e.g., nontransitory) physical component (e.g., a set of one or more processors) capable of performing certain operations and may be configured or arranged in a certain physical manner”, the term “processor” has been interpreted as a hardware processor.

Claim Objections
Claims --1, 3, 4, 7, 9, 11, 12, and 15 are objected to because of the following informalities:  

“the result” in line 7 of claim 1 should read “a result”.  Similar issue also exists in claim 9.
“on demand code decryption area” in lines 10-11 of claim 1 should read “the on demand code decryption area”.  Similar issue also exists in claim 9.
“the integrity” in line 12 of claim 1 should read “integrity”.  Similar issue also exists in claim 9.
“the real code” in last line of claim 1 lacks antecedent basis.  Similar issue also exists in claim 9.
“the result” in lines 2, 4, and 6 of claim 3 should read “a result”.  Similar issue also exists in claim 11.
“the result” in line 2 of claim 4 should read “a result”.  Similar issue also exists in claim 12.
“compensation area” in last line of claim 4 should read “the compensation area”.  Similar issue also exists in claim 12.
“the result” in line 3 of claim 7 should read “a result”.  Similar issue also exists in claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit a preceding claim, fails to further limit the claim it depends from, or fails to include all of the limitations of the claim upon which it depends as one can possess the computer program product without executing the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “computer program product comprising computer executable instructions” in the preamble of the claim.  This implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality.  Therefore, claim 8 is directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objections and rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 2011/0258516 discloses a method for verification of checksums for self-modified computer code wherein a processor relocates the function in a region of the memory comprising dummy code, transforms the dummy code in a predictable manner, generates a predicted checksum for the region based on a previous checksum, generates a calculated
checksum over the region, and verifies the integrity of the function by comparing the predicted checksum and the calculated checksum.

US 20110202996 discloses a method for verifying the integrity of software code during
execution, wherein the different states of the code are calculated and for each state a
checksum, e.g. a hash value, is generated for at least part of the code in that state.
During execution, when the code changes state, an integrity check is performed using
the checksum for that particular state.


US 20030188231 discloses a method and system for runtime code integrity validation wherein a tool computes checksums on blocks specified by checksum information, and stores the computed checksums in locations specified by the checksum information. Next, the tool strips the checksum information from the executable. The resulting executable code is delivered as a protected software application that generates a new checksum at runtime and compares it with the computed checksum, and determines that the software program has been modified if the checksums fail to match.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436